AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 9, 2007. REGISTRATION NO. 333-143482 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Microtek Medical Holdings, Inc. (Exact name of Registrant as specified in its charter) Georgia 58-1746149 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 13000 Deerfield Parkway, Suite 300 Alpharetta, Georgia 30004 (Address of principal executive offices, including zip code) 2007 Employee Stock Purchase Plan (Full title of the plan) Dan R. Lee 13000 Deerfield Parkway Suite 300 Alpharetta, Georgia 30004 (678) 896-4400 (Name, address and telephone number of agent for service) Copies to: Stephen D. Fox, Esq. Arnall Golden Gregory LLP 171 17TH Street Suite 2100 Atlanta, Georgia30363-1031 DEREGISTRATION OF UNSOLD SECURITIES This Post-Effective Amendment No. 1 amends the Registration Statement on Form S-8, Registration No. 333-143482 (the "Registration Statement"), of Microtek Medical Holdings, Inc. (the "Company"), which was filed with the Securities and Exchange Commission and became effective on June 4, 2007.The Registration Statement registered 500,000 shares of the Company's common stock, par value $0.001 per share ("Common Stock"), for sale pursuant to the 2007 Employee Stock Purchase Plan. The offering pursuant to the Registration Statement has been terminated. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offering, the Company hereby removes from registration the 500,000 shares of Common Stock registered, but unsold, under the Registration Statement. 2 PART II SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to its Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Atlanta, State of Georgia, on the 9th day of November, 2007. MICROTEK MEDICAL HOLDINGS, INC. By:/s/ Dan R. Lee Name:Dan R. Lee Title:Chairman, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacities indicated on the 9th day of November, 2007. Signature Title /s/ Dan R. Lee Chairman, President and Chief Executive Officer Dan R. Lee (Principal Executive Officer) /s/ Roger G. Wilson* Chief Financial Officer and Treasurer Roger G. Wilson (Principal, Financial and Accounting Officer) /s/ Kenneth F. Davis* Director Kenneth F. Davis /s/ Michael E. Glasscock, III* Director Michael E. Glasscock, III /s/ Rosdon Hendrix* Director Rosdon Hendrix /s/ Gene R. McGrevin* Director Gene R. McGrevin /s/ Marc R. Sarni* Director Marc R. Sarni /s/ Ronald L. Smorada* Director Ronald L. Smorada By:/s/ Dan R. Lee Dan R. Lee, as attorney-in-fact 3
